Title: Patrick Gibson to Thomas Jefferson, 26 February 1819
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond 26th Feby 181 ’19
          
          I have received your favors of the 21 & 22nd Inst, with a note for $1500. to be offerd at the US Bk and now hand you annexed duplicate of the a/Sales and a/curt forwarded you 11th July last,—leaving a bale then due me of 375.25. At the date of the last account say 8th Feby—I had no flour of yours on hand, nor has any been since received—Your wines have arrived, and the amot of duties &c $133.44 been b paid to Mr Mallory’s order   With much respect
          
             I am Your obt Servt
            Patrick Gibson
          
        